ORDER
By order dated July 8, 2003, respondent was placed on interim suspension because he had been charged with possession of cocaine in violation of S.C.Code Ann. § 44-53-370(d)(3) (2002). In the Matter of Rhoad, 355 S.C. 24, 583 S.E.2d 744 (2003). Respondent entered into and has completed the PreTrial Intervention Program resulting in the dismissal of the charge against him.
Respondent has filed a petition asking this Court to reconsider or vacate its order placing respondent on interim suspension. We have construed the petition as a petition to be reinstated to the practice of law. Because the charge upon which the interim suspension was based has been dismissed, we hereby reinstate respondent to the practice of law without prejudice to Disciplinary Counsel’s right to proceed on any underlying misconduct.
IT IS SO ORDERED.
s/ Jean H. Toal, C.J.
s/ James E. Moore, J.
s/ John H. Waller, Jr., J.
s/ E.C. Burnett, III, J.
PLEICONES, J., not participating.